 In.the Matter ofBuRRouGHsADDING MACHINE COMPANYand.BOSTONLODGE No.264,INTERNATIONAL ASSOCIATION OF MACHINISTS,AMERI-CAN FEDERATIONOF.LABORCase No. R-1343,SUPPLEMENTAL DECISIONANDORDERSeptember 19, 1939On August 19, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'The Direction of Election, as amended '2provided that an election by secret ballot be conducted withintwenty-five (2^) days from the date of the Direction of Election,under the direction and supervision of the Regional Director for theFirstRegion (Boston, Massachusetts) among all the service in-spectors, shop men, utility clerks, and parts-room clerks of Bur-roughsAdding Machine Company at its Boston, Massachusetts,service office and regional office, who were employed. during the pay-roll period next preceding the date of the Direction of Election, in-cluding employees who did not work during such pay-roll periodbecause they were ill or on vacation and employees who were thenor had since been temporarily laid off, but excluding supervisors andemployees who had since quit or been discharged for cause, to deter-mine whether or not they desired to be represented by Boston Lodge264, InternationalAssociation ofMachinists, affiliatedwith theAmerican Federation of Labor, for the purposes of collectivebargaining.Pursuant to the Direction of Election, as amended, an election bysecret ballot was conducted on September 8, 1939, at Boston, Massa-chusetts.Full opportunity was afforded to all parties to the investi-gation to participate in the conduct of the ballot and to make chal-lenges.On the same day and following the close of the election the114 N.L. R. B. 829.¢14 N. L. R.B. 834.15 N. L. R. B., No. 56.508 BURROUGHS ADDING MACHINE COMPANY509Regional Director, pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, issued andduly served upon the parties his Election Report on the election. Inhi s report the Regional Director certified that the ballot was fairlyand impartially conducted and that the ballots cast were duly and.fairly counted under his. supervision and that there had been filedwith him by the tellers statements to -such effect.. No exceptions orobjections to the Election Report have been filed by any of theparties.As to the balloting and its results, the Regional Director reportedas follows :1.Total number eligible to vote ------------------- --------412.Total number of ballots cast____________________---------------------------413.Total number of blank ballots_________________________04.Total number of void ballots ---------------------------05.Total number of challenged ballots -----------------------06.Total number of ballots cast for Boston Lodge 264, Inter-national Association of Machinists, affiliated with theAmerican Federation of Labor______________------------------------127.Total number of ballots cast against Boston Lodge 264,International Association of Machinists, affiliated withthe American Federation of Labor____________________29The results of the election show that ho 'collective bargaining rep-resentative has been selected by a majority of.the employees in theappropriate unit. 'The petition for investigation and certification ofemployees of Burroughs Adding Machine Company at its Boston,Massachusetts, service, office and regional office, will therefore bedismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections- 8 and 9, of Na-tional Labor Relations Board Rules and Regulations-Series 2,IT is HEREBYORDERED that the petition for investigation and certifi-cation of representatives of employees of Burroughs Adding Ma-chine Company at its Boston,' Massachusetts, service office and re-gional office, filed by Boston Lodge 264, International Association ofMachinists,American Federation of Labor, be, and it hereby is,dismissed.